Case 7:19-cr-00736-NSR Document 48

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oons- ---- xX
UNITED STATES OF AMERICA,
Plaintiff,
-against-
VICTOR GUZMAN,
Defendant.
---- nonX

 

TO: Nelson S. Roman, United States District Judge:

Filed 08/19/21 Page 1of1

MEMORANDUM

19 Cr. 736 (NSR)

Please find attached a transcript of the June 15, 2021 plea allocution over which I
presided, setting forth my Report and Recommendation to you. Please let me know if I can be of

further assistance.

Dated: August 19, 2021
White Plains, New York

Respectfully Submitted,

 

c “ ’ Pte or “i. oR? « CerI Page

JUDITH C. McCARTHY
United States Magistrate Judge

 
